                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   THERESA SWEET, CHENELLE                                  No. C 19-03674 WHA
                                                                         11   ARCHIBALD, DANIEL DEEGAN, SAMUEL
United States District Court




                                                                              HOOD, TRESA APODACA, ALICIA DAVIS,
                                                                         12   and JESSICA JACOBSON, individually and
                               For the Northern District of California




                                                                              on behalf of all others similarly situated,
                                                                         13                 Plaintiffs,                                ORDER GRANTING PARTIAL
                                                                         14                                                            MOTION TO DISMISS
                                                                                v.
                                                                         15   ELISABETH DEVOS, in her official
                                                                         16   capacity as Secretary of the United States
                                                                              Department of Education, and THE UNITED
                                                                         17   STATES DEPARTMENT OF EDUCATION,

                                                                         18                 Defendants.
                                                                                                                           /
                                                                         19
                                                                         20          Defendants move to dismiss Claim 2 of the complaint with prejudice under Rule

                                                                         21   12(b)(1), and plaintiffs do not oppose (Dkt. Nos. 35, 39). Accordingly, Claim 2 is DISMISSED
                                                                              WITH PREJUDICE.
                                                                         22
                                                                         23
                                                                         24          IT IS SO ORDERED.

                                                                         25
                                                                         26   Dated: September 28, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                         27                                                     UNITED STATES DISTRICT JUDGE

                                                                         28
